DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species 13 (figures 29-32 and claims 1,18, 29, 31-34 and 41-45) in the reply filed on 08/25/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a pair of wires which connect to the first and second tracks and which pass through the respective core channels to the other end of the core; and a third track on the substrate surface which interconnects the pair of wires at the other end of the core must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,18, 29, 31-34 and 41-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 34 and 38, the limitations…” a cut-out portion in the substrate between the first port and the second port, a core provided in the cut-out portion, the core having first and second ends with first and second channels extending between the first and second conductors ends..” is vague and indefinite.  The claim describes a core having first and second provided in the cut-portion.  The examiner is unclear on how is there two channels in the cut-out portion? Wouldn’t there need to be multiple cut-out portions to have two channels? Where in the specification/drawings clearly disclose how first and second channels are formed in the cut-out portion?
Regarding claims 1, 34 and 38, the limitations…” each path including:
(i) first and second tracks on the substrate which extend from their respective port terminals towards one end of the core; (ii) a pair of wires which connect to the first and second tracks and which pass through the respective core channels to the other end of the core; and (iii) a third track on the substrate surface which interconnects the pair of wires at the other end of the core…” is vague and indefinite.  The way the claim is written, can be interpreted as each conductive path has a configuration has (i) first and second tracks on the substrate which extend from their respective port terminals towards one end of the core; (ii) a pair of wires which connect to the first and second tracks and which pass through the respective core channels to the other end of the core; and (iii) a third track on the substrate surface which interconnects the pair of wires at the other end of the core. If so, where in the specification/drawings clearly disclose theses features?  Also, figure 30 shows multiple cut -out portions that have a pair of wires which connect to the first and second tracks and which pass through the respective core channels to the other end of the core.  As previously mentioned, the claims do not appear to disclose multiple cut-out portions to have multiple channels which makes the claims vague and indefinite.  What type of core design is creating to multiple channels for only one cut-out portion.
Also, where in the specification/drawings is the teaching a third track on the substrate surface which interconnects the pair of wires at the other end of the core. Claims 18, 29, 32-33 and 41-45 are rejected under the same premise as claim 1, 34 and 38 from, which they depend upon. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837